DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The disclosure is objected to because of the following informalities: The use of the terms WI-FI (presented as WiFi) and BLUETOOTH, which are trade names or marks used in commerce, have been noted in this application (paragraph 274). They should be capitalized wherever they appear and be accompanied by the generic terminology.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks. (See MPEP 608.01(v) II.).
Appropriate correction is required.


Claim Objections
Claim 11 is objected to because of the following informalities:  Claim 11 recites “User equipment” (letter “u” from “user” being capitalized) in line 2 of claim 11, however, dependent claims 12-15, which depend on claim 11 (either directly or indirectly), recite --user equipment-- (letter “u” from “user” without being capitalized). Applicant is suggested to amend recitation of “User” from claim 11 to --user-- for consistency.

Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-4 and 11-14 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3, 5, 6, 10 and 12 of copending Application No. 16/780,285 (reference application). Although the claims at issue are not identical, they are not claimed limitations of instant application would read on claims from copending Application No. 16/780,285, as identified below:

Instant Application 16/627,972
Copending Application No. 16/780,285
1. A method for protecting user equipment, applied to the user equipment, the method comprising: 

starting a timer of a first preset time period after first signaling for requesting for a cooling configuration is sent to a base station; 

detecting an equipment temperature of the user equipment at a time when the timer times out; and 

indicating to the base station a user equipment state indicated by the equipment temperature.

2. The method according to claim 1, further comprising: 

sending to the base station the first signaling for requesting for the cooling configuration when it is determined that overheating of the user equipment is caused by a high radio link configuration.

3. The method according to claim 1, wherein the first signaling carries cooling assistance information configured to instruct the base station to determine a radio link configuration to which the user equipment is to be adjusted.
1. A user equipment (UE) overheating protection method performed by UE, the method comprising: 

in response to determining that the UE is experiencing an overheating condition, sending, to a base station, first signaling to request a cooling configuration; and starting a timer of a preset timing period, 

wherein the first signaling comprises assistance information signaling to the base station to solve the overheating condition, and the assistance information comprises at least one of temporary capability of the UE or a target radio link configuration to which the UE is to be adjusted.

3. The method of claim 1, further comprising: detecting a temperature of the UE at expiration of the timer.

5. The method of claim 1, further comprising performing an operation corresponding to a result of a detection by: 

in response to the result of the detection being that the UE is still experiencing the overheating condition at expiration of the timer, sending, to the base station, second signaling to request the cooling configuration, and restarting the timer.


As seen above, instant combination of claims 1-3 and claims 1, 3 and 5 of copending Application No. 16/780,285 are directed to a UE to send a base station a first signal to request for 

Instant Application 16/627,972
Copending Application No. 16/780,285
4. The method according to claim 3, wherein the indicating to the base station the user equipment state indicated by the equipment temperature comprises: 

sending to the base station second signaling for requesting for the cooling configuration when the user equipment state indicated by the equipment temperature is that the user equipment is still overheated; and 

sending to the base station third signaling indicating that the user equipment state of the user equipment is that the user equipment is no longer overheated when the user equipment state indicated by the equipment temperature is that the user equipment is no longer overheated.
5. The method of claim 1, further comprising performing an operation corresponding to a result of a detection by: in response to the result of the detection being that the UE is still experiencing the overheating condition at expiration of the timer, sending, to the base station, second signaling to request the cooling configuration, and restarting the timer.

6. The method of claim 1, further comprising performing an operation corresponding to a result of a detection by one of: in response to the result of the detection being that the UE no longer experiences the overheating condition at expiration of the timer, sending, to the base station, third signaling indicating that the UE no longer experiences the overheating condition, and stopping the timer; or sending no signaling to the base station, and stopping the timer.


As seen above, instant claim 4 and claims 5-6 of copending Application No. 16/780,285 are directed to sending second signal to the base station when the UE is still overheated, and to send a third signal to the base station when the UE is no longer overheated.

Instant Application 16/627,972
Copending Application No. 16/780,285
11. A User equipment, comprising: 

a processor; and 

a memory storing instructions executable by the processor; 

wherein the processor is configured to: 

start a timer of a first preset time period after first signaling for requesting for a cooling configuration is sent to a base station; 

detect an equipment temperature of the user equipment at a time when the timer started by the timing module times out; and 

indicate to the base station a user equipment state indicated by the equipment temperature.
User Equipment (UE), comprising: 

a processor; and 

a memory storing an instruction executable by the processor, 

wherein the processor is configured to: 

in response to determining that the UE is experiencing an overheating condition, send, to a base station, first signaling to request a cooling configuration, and start a timer of a preset timing period, 

wherein the first signaling comprises assistance information signaling to the base station to solve the overheating condition, and the assistance information comprises at least one of temporary capability of the UE or a target radio link configuration to which the UE is to be adjusted.

12. The UE of claim 10, wherein the processor is further configured to: detect a temperature of the UE at expiration of the timer.

.

This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim 6 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 8 of copending Application No. 16/780,285 in view of Vardhan (US 2014/0341105 A1). 

Copending Application No. 16/780,285
6. A method for protecting user equipment, applied to a base station, the method comprising: 

receiving first signaling for requesting for a cooling configuration sent by the user equipment; 

generating and sending response signaling based on the first signaling, wherein the response signaling is configured to reduce a radio link configuration of the user equipment; 

monitoring signaling sent by the user equipment during a second preset time period; and 

determining a user equipment state of the user equipment based on a monitoring result.
8. A user equipment (UE) overheating protection method performed by a base station, the method comprising: 

receiving first signaling sent by UE to request a cooling configuration; 

generating response signaling containing the cooling configuration based on the first signaling, wherein the first signaling comprises assistance information signaling to the base station to solve the overheating condition, and the assistance information comprises at least one of temporary capability of the UE or a target radio link configuration to which the UE is to be adjusted; and 

sending the response signaling.


As seen above, both of instant claim 6 and claim 8 of copending Application No. 16/780,285 are directed to a base station receives request for configuration from a UE to solve overheating problem, and the base station generates and sends a response. 
Claim 8 of copending Application No. 16/780,285 does not expressly disclose monitoring signaling sent by the user equipment during a second preset time period; and determining a user equipment state of the user equipment based on a monitoring result.
In an analogous art, Vardhan discloses an access point is configured to detect that no message is received from a device within a predetermined period of time, and in response an identifier of the device is removed from a forwarding table (paragraph 138) as the device is considered as disassociated (paragraph 135). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the method of .

This is a provisional nonstatutory double patenting rejection.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1-3 and 11-13 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Lee et al. (US 2020/0221289, hereinafter Lee, and since Lee is relied upon based on filing date of Provisional Application 62/537,005 (26 July 2017), citations of Lee is based on the Provisional Application 62/537,005).

Regarding claims 1 and 11, Lee discloses a method for protecting user equipment, applied to the user equipment and a User equipment (p. 17-21, methods 1-4 and Fig. 1, method for resolving UE overheating issue), the user equipment comprising: 

a memory (Fig. 6, memory 130) storing instructions executable by the processor (memory of UE disclosed by Lee inherently includes instructions executable by the processor (i.e., software or program) to perform functions disclosed); 
wherein the processor is configured to: 
start a timer of a first preset time period after first signaling for requesting for a cooling configuration is sent to a base station (p. 17, section 3, Step 4, “UE triggers a type of a message indicating a lower direction, the UE transmits the message, and then start a prohibit timer”; “The message indicates the lower direction to restricted UE capability, lower UE category, or reconfiguration of one or more parameters to lower performance e.g. due to overheating problem”; please also see also step 1, wherein the network being an eNB, such that the UE transmits message to the eNB for reconfiguration to solve overheating problem, and then start a timer); 
detect an equipment temperature of the user equipment at a time when the timer started by the timing module times out (p. 18 and p. 19, Fig. 1, UE transmits message to network (eNB) after the prohibit timer expires in Step 5, please see p. 17, Step 4 and p. 21 item 9, where UE capability in the message includes UE current temperature, such that temperature is measured after timer expired to provide “current status” to the network (eNB)); and 
indicate to the base station a user equipment state indicated by the equipment temperature (p. 18, “If the message indicates a higher direction compared to the previous message and if the prohibit timer is not running or expired, the UE transmit the message” and p. 19, Fig. 1).



Regarding claims 3 and 13, Lee further discloses the first signaling carries cooling assistance information configured to instruct the base station to determine a radio link configuration to which the user equipment is to be adjusted (p. 17, section 2, “UE transmits UEAssistancelnformation message” and “expect to receive the changed configuration through this assistance information” and p. 18, where UE transmits UEAssistancelnformation message, such that UE transmits UEAssistancelnformation message to network (eNB) for network to determine and provide changed configuration).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 4 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee.

Regarding claims 4 and 14, Lee discloses the limitations of claims 1 and 11 as applied above. Lee further discloses the processor is further configured to:
send to the base station second signaling for requesting for the cooling configuration when the user equipment state indicated by the equipment temperature is that the user equipment is still overheated (p. 17, Step 5, second message (signaling) request for lower direction (i.e., to reduce performance)); and 
send to the base station third signaling indicating that the user equipment state of the user equipment is that the user equipment is no longer overheated when the user equipment state indicated by the equipment temperature is that the user equipment is no longer overheated (p. 18, a message indicates a higher direction (third signaling when the UE is no longer overheated; p. 17, Step 3 and p. 21, item 9, message indicates current temperature).
Lee discloses the message indicating even lower direction regardless of whether or not the prohibit timer is running (p. 17, Step 5), which suggests the message can be transmitted in situations when the prohibit timer expires (i.e., when current equipment temperature is still overheated when the timer times out). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method and UE for transmitting message to reduce network performance as disclosed by Lee to send the message for . 

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Vardhan (US 2014/0341105 A1).

Regarding claim 6, Lee discloses a method for protecting user equipment, applied to a base station (p. 17, method 1, Step 1, eNB of a network receives information from UE and to provide configuration update, p. 19, Fig. 1), the method comprising: 
receiving first signaling for requesting for a cooling configuration sent by the user equipment (p. 17, Steps 3-4, UE request for configuration due to overheating problem); 
generating and sending response signaling based on the first signaling, wherein the response signaling is configured to reduce a radio link configuration of the user equipment (p. 17, section 2, “UE can expect to receive the changed configuration through this assistance information”).
Lee does not expressly disclose monitoring signaling sent by the user equipment during a second preset time period; and determining a user equipment state of the user equipment based on a monitoring result.
In an analogous art, Vardhan discloses an access point is configured to detect that no message is received from a device within a predetermined period of time, and in response an identifier of the device is removed from a forwarding table (paragraph 138) as the device is considered as disassociated (paragraph 135). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the method of .

Allowable Subject Matter
Claims 5, 7-10 and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Breuer et al. (US 2016/0262143 A1) discloses a method for a user equipment to exchange signals with a network nodes, wherein when the user equipment determines whether a threshold value relating to the operating temperature has been exceeded; if the threshold value is exceeded, temperature information is transmitted to a network node of the cellular radio access network, to indicate that the threshold value has been exceeded; in response, the user equipment receives an instruction to use a second set of operating parameters requiring a smaller average power input for the connection to the cellular radio access network in comparison with the first set of operating parameters; and the user equipment, in response to receiving the instruction, 

Chao et al. (US 2015/0358810 A1) discloses response to determining that the current temperature of the mobile device is above the predefined temperature threshold (i.e., determination block 306="Yes"), the processor executing the application may pause for a predetermined period, such as a number of seconds, minutes, etc. in block 312, and then may continue with the temperature checking operations in determination block 306. For example, the operations of the application may be suspended by the mobile device processor for a period of time. The predetermined period of time may be identified by the processor executing the application as a time period adequate for allowing a certain amount of heat dissipation in mobile device components (paragraph 67).

3GPP TSG-RAN WG2 Meeting #98, R2-1706076 by Huawei et al., dated 15-19 May 2017, discloses procedures to indicate overheating status of a UE using UE assistance information (p. 1-2).

3GPP TSG-RAN WG2 Meeting #98, R2-1706075 by Huawei et al., dated 15-19 May 2017, discloses procedures to indicate overheating status of a UE using UE assistance information and an overheatingIndicationTimer for overheating indication reporting (p. 1-2 and 8).



Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL LAI whose telephone number is (571)270-1208.  The examiner can normally be reached on Monday - Thursday, 10:00am - 4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Addy can be reached on (571)272-7795.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DANIEL LAI/            Primary Examiner, Art Unit 2645